Mr. Justice Leech delivered the opinion of the court: Each of the claimants above were injured in the same accident. The cases come before the court on separate declarations filed by each claimant, but in order to avoid duplications and to simplify procedure, the court has considered them together, and we will cover them in this one opinion. From the declarations filed, it appears that ■ the claims grew out of an accident occurring September 1,1923, in Boone county, Illinois, when a truck being operated by a member of the Illinois National Guard collided with an automobile in which Alfred W. Bruhn, Margaret E. Bruhn, his wife, his mother, Caroline Bruhn, his daughter Gladys Irene Bruhn were riding’, the automobile being driven by the said Alfred W. Bruhn. It further appears that said claimants were proceeding in a westerly direction along a certain public highway, in Boone county, Illinois, known as “State Bond Issue Route No. 5,” when the State of Illinois, acting by and through Private McMahon, a member of the 33rd Tank Company, Illinois State Militia, in the command of Lieutenant B. L. Bamsey, operating a certain motor vehicle, known as a motor truck, on said public highway, and proceeding along said highway in an easterly direction in pursuance of orders and directions of proper officials of the Illinois State Militia and of the State of Illinois, carelessly and negligently drove said truck and improperly managed same and collided with claimant’s car. Claimant sets out damages to his car amounting to $800.00; and each claimant asks an award for personal damages and injuries as a result of said accident. A demurrer to each declaration was filed by the Attorney General óf the State of Illinois, which, as a matter of law, is sustained. A stipulation entered into between each of the claimants above named, by their attorneys and the State of Illinois, by its Attorney General, provides that the taking of evidence in above cases shall be consolidated in so far as the evidence taken applies to the several cases; that additional evidence other than'that heretofore taken on behalf of the several claimants herein in support of their claims, shall be taken before Everett C. Shaw, a notary public, at the office of Dr. Minor L. Hartman in Garden Prairie, Illinois, on October 16, 1924, commencing at 2:00 o’clock P. M. and continuing from time to time until completed, and when completed said evidence to be returned to the Secretary of State and ex-officio clerk of the Court of Claims, in a sealed envelope, bearing endorsement of Everett C. Shaw, notary public, and the title of the case, and reciting that it contains said evidence. The claimants, Alfred W. Bruhn and Margaret E. Bruhn, appeared before this Court of Claims in person and testified, and the court examined the nature of the injuries sustained. It does not appear, however, that the infant child, Gladys Irene Bruhn, who was six months old at the time the accident occurred, sustained, any injuries which would justify the allowance of an award. In each of the other cases, however, we feel that as a matter of social justice and equity, the claimants should receive some compensation for the injuries sustained, and we accordingly award to Alfred W. Bruhn the sum of $1,450.00, which award includes damages done to the car he was driving; to Margaret E. Bruhn the sum of $1,-100.00, and to Caroline Bruhn the sum of $750.00.